In an action to recover damages *904for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated September 6, 2002, which, upon reargument, granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the record demonstrates that the Supreme Court dismissed his first action because he failed to obtain personal jurisdiction over the defendant. Accordingly, the plaintiff was not entitled to invoke the six-month extension contained in CPLR 205 (a) to recommence his terminated action (see Schiavone v 801 S. Fulton Ave. Co., 295 AD2d 493 [2002]; County of Rockland v Coakley, 235 AD2d 782 [1997]; cf. Matter of Winston v Freshwater Wetlands Appeals Bd., 224 AD2d 160 [1996]). Since the CPLR 205 (a) extension was not available, the plaintiffs second action, which was commenced after the expiration of the three-year statute of limitations, was time-barred (see Schiavone v 801 S. Fulton Ave. Co., supra). Santucci, J.P., Krausman, Townes and Cozier, JJ., concur.